Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date (10/22/2021), which a three (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Acknowledgements

3.       Upon new entry, claims (1 -2; 5 -8) remain pending for examination, of which (1, 5 -8) have been amended, and claims (3, 4) cancelled. 

3.1.	The Information Disclosure Statement (IDS) that was submitted on (10/22/2021) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

3.2.	The previously rejection under 35 USC103 is withdrawn in view of the newly added amendments to the claims, and persuasive arguments presented. 
   Claim rejection section

		                                         35 USC § 112 (a)

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.1.	Independent claims (1, 7 and 8) is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not clearly described in the claims/specs in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor had possession of the claimed invention.

4.2.	The cited above list of claims are directed to a method and device for encoding and decoding image data respectively, that is/are incomplete or not fully disclosed. Examiner would call Applicant’s attention to the “open ended” type construction used in the claims, failing to explain how the Inventor envisioning the functionality to be performed, proving possession of what is claimed.  
The MPEP is clear regarding claim construction as - (“…it should present a clear and fully defined functionality that would produce a certain effect and/or result, by executing a series of acts/steps, able to transform and reduce them to a different state of thing”). 
The claim language (as currently stated) fails this requirement, as no final codec resultant steps shown. Proper reworks is respectfully recommended.

4.3.	See also M.P.E.P. 2111.04 regarding the limited effect of claim scope, not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” clauses; (B) “wherein” clauses; and (C) whereby” clauses. The M.P.E.P. 2111.04 is given weight when it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention. Proper attention is required.

Claim Objection section.

5.	The following list of claims (1 -2; 5 -8) are objected to, because of the cited above irregularities, but they may be considered for allowance moving forward, if properly rewritten, addressing all the pending issues of section (4). 

Prior Art Citations

6.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

6.1.	Patent documentation:

US 8,532,176 B2		Segall; et al.		H04N19/40; H04N19/30;
US 10,812,829 B2		MacInnis; et al.	H04N19/61; H04N19/149; H04N19/174; 
US 20210337197 A1	Lee; et al.		H04N19/132; H04N19/30; H04N19/186; 
US 20210321126 A1	Ahn; et al.		H04N19/463; H04N19/96; H04N19/176; 
US 20210321117 A1	Ohkawa; et al.	H04N19/159; H04N19/157; H04N19/61; 
US 20200288134 A1	Lim; Sung et al.	H04N19/167; H04N19/176; H04N19/64; 
US 20110249755 A1	Shibahara; et al.	H04N19/129; H04N19/61;

6.2.       Non Patent Literature:

_ Transform Coefficient Coding in HEVC; Sole; Dec-2012. 
_ A Two-stage Algorithm for the Early Detection of Zero-quantized DCT coefficients; 2017.

CONCLUSIONS

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A
shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the
mailing date of this final action and the advisory action is not mailed until after the end of the
THREE-MONTH shortened statutory period, then the shortened statutory period will expire
on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)
will be calculated from the mailing date of the advisory action. In no event, however, will the
statutory period for reply expire later than SIX MONTHS from the date of this final action.

8.     Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-1168. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.